

OCTOBER 2020 THIRD EXTENSION TO CONSULTING AGREEMENT


This October 2020 Third Extension to Consulting Agreement (the “Third
Extension”), effective as of October 1, 2020 (the “Effective Date”), is entered
into by and between ENERGY FUELS INC., having an office at 225 Union Blvd.,
Suite 600, Lakewood, CO 80228 (herein referred to as “Company”), and REDWOOD
EMPIRE FINANCIAL COMMUNICATIONS, a Georgia corporation, having its headquarters
at 2400 Old Milton Pkwy #1101, Alpharetta, GA 30009 (herein referred to as
either “Consultant” or “Redwood”). Company and Consultant are sometimes referred
to herein individually as a “party” and collectively as the “parties.”


This Third Extension also includes the assignment and assumption of the
Consulting Agreement (as hereinafter defined) from Liviakis Financial
Communications, Inc. (“Liviakis”) to Redwood, with such assignment and
assumption being entered into by and between Liviakis and Redwood, with the
Company consenting thereto.


RECITALS


WHEREAS Company desires to engage the services of Consultant to represent
Company in investor communications and financial public relations with existing
and prospective shareholders, brokers, dealers and other investment
professionals with respect to Company’s current and proposed activities, and to
consult with Company’s management concerning such activities;


AND WHEREAS the Company originally entered into a Consulting Agreement with
Liviakis dated as of October 1, 2017 (the “Original Agreement”), which was
approved by the Company’s Board of Directors at its December 19, 2017 meeting
with respect to the provision of such services up to and ending on September 30,
2018 (the “Initial Term”), and by the shareholders of the Company (the
“Shareholders”) on May 30, 2018 with respect to the provision of such services
during the Initial Term of the Original Agreement and up to three one-year
Extensions Periods (ending no later than September 30, 2021) with a maximum of
900,000 common shares to be issued as compensation for services;


AND WHEREAS the Company and Liviakis entered into an October 2018 Amended and
Restated Consulting Agreement, constituting the first extension to the Original
Agreement, dated as of October 1, 2018 (the “First Extension”), which was
approved by the Company’s Board of Directors on November 1, 2018 with respect to
the provision of such services during the First Extension and any subsequent
extension periods, with a maximum of 652,513 common shares of the Company
further allotted and reserved for issuance to Liviakis as compensation for
services, representing the number of shares remaining from the 900,000 approved
by a vote of Shareholders after conclusion of the Initial Term;


AND WHEREAS the Company and Liviakis entered into an October 2019 Second
Extension to Consulting Agreement dated as of October 1, 2019 (the “Second
Extension” and together with the First Extension, the “Extensions”) on the same
terms as the First Extension, save an adjustment to the Issue Price (as defined
in the Second Extension), which is set to expire on September 30, 2020;


AND WHEREAS Michael Bayes, the consultant who was primarily responsible for
providing services to the Company on behalf of Liviakis, recently left his
position with Liviakis to form his own consulting firm, Redwood;


AND WHEREAS in recognition of Mr. Bayes’ key role in providing consulting
services to the Company pursuant to the Original Agreement, as amended and
extended, Liviakis has agreed to assign to Redwood, and Redwood has agreed to
assume, the Original Agreement together with all Extensions (collectively, the
“Consulting Agreement”);
1

--------------------------------------------------------------------------------





AND WHEREAS the parties now desire to further extend the Consulting Agreement
with this Third Extension and to make certain other ancillary amendments thereto
pursuant to the above-referenced Shareholder approval on May 30, 2018 and second
Board approval on November 1, 2018,


AGREEMENT


NOW THEREFORE, in consideration of the mutual obligations contained herein, the
parties, together with Liviakis solely for the purposes of Section 1, agree as
follows:


1)Assignment and Assumption. Effective as of October 1, 2020 (the “Assignment
Date”), Liviakis hereby transfers, assigns and conveys to Consultant all of
Liviakis' rights, interests and obligations in and to the Consulting Agreement,
and Consultant hereby accepts the foregoing assignment and assumes all such
rights, interests and obligations from and after the Assignment Date, and
joins in all representations, warranties, releases, and indemnities of Liviakis
under the Consulting Agreement assigned to it herein (the “Assignment”). The
Company, desiring consistency in the services provided pursuant to the
Consulting Agreement, hereby consents to the Assignment.


2)Third Extension Term. Company hereby agrees to retain the Consultant as an
independent contractor to act in a consulting capacity to Company upon the terms
and conditions hereinafter set forth, and Consultant hereby agrees to provide
such services to Company commencing on the Effective Date and ending on
September 30, 2021 (the “Third Extension Term”), unless earlier terminated
pursuant to Section 13 of this Third Extension.


3)Duties of Consultant. Subject to all applicable laws, regulations, and stock
exchange rules, Consultant agrees that it will generally provide the following
consulting services:


a)consult and assist Company in developing and implementing appropriate plans
and means for presenting Company and its business plans, strategy and personnel
to the financial community, establishing an image for Company in the financial
community, and creating the foundation for subsequent financial public relations
efforts;
b)introduce Company to the financial community;
c)with the cooperation of Company, maintain an awareness during the term of this
Third Extension of Company’s plans, strategy and personnel, as they may evolve
during such period, and consult and assist Company in communicating appropriate
information regarding such plans, strategy and personnel to the financial
community;
d)assist and consult with Company with respect to its (i) relations with
stockholders, (ii) relations with brokers, dealers, analysts and other
investment professionals, and (iii) financial public relations generally;
e)perform the functions generally assigned to stockholder relations and public
relations departments in major corporations, including responding to telephone
and written inquiries (which may be referred to Consultant by Company);
preparing reports and other communications with or to shareholders, the
investment community and the general public; consulting with respect to the
timing, form, distribution and other matters related to such reports and
communications; and, at Company’s request and subject to Company’s securing its
own rights to the use of its names, marks, and logos, consulting with respect to
corporate symbols, logos, names, the presentation of such symbols, logos and
names, and other matters relating to corporate image;
f)upon Company’s direction and approval, disseminate information regarding
Company to shareholders, brokers, dealers, other investment community
professionals and the general investing public;
2

--------------------------------------------------------------------------------



g)upon Company’s approval, conduct meetings, in person or by telephone, with
brokers, dealers, analysts and other investment professionals to communicate
with them regarding Company’s plans, goals and activities, and assist Company in
preparing for press conferences and other forums involving the media, investment
professionals and the general investment public;
h)at Company’s request, review business plans, strategies, mission statements
budgets, proposed transactions and other plans for the purpose of advising
Company of the public relations implications thereof;
i)assist Company in raising capital through introductions (it is understood
Consultant is not an “investment banking” firm and may not receive any
commission for such introductions); and
j)otherwise perform as Company’s consultant for public relations and relations
with financial professionals.


Consultant will not publish or distribute electronically or otherwise any
written materials relating to Company or its business or affairs without the
prior written approval of Company.


4)Allocation of Time and Energies. Consultant agrees to perform and discharge
faithfully the responsibilities which may be assigned to Consultant from time to
time by the officers and fully authorized representatives of Company in
connection with the conduct of its financial and public relations and
communications activities, so long as such activities are in compliance with
applicable securities laws and regulations. Although no specific hours-per-day
requirement will be required, Consultant agrees that it will perform the duties
set forth in this Third Extension in a diligent and professional manner. It is
explicitly understood that Consultant’s performance of its duties hereunder will
in no way be measured by the price of the Company’s common shares (“Common
Shares”), nor the trading volume of the Common Shares.


5)Compensation.


a)Fees.


As full and complete compensation for undertaking this engagement and for
performance of the services described herein, Company shall pay to Consultant:


(i)During the Third Extension Term, US$48,000 per calendar quarter, payable in
arrears, at the end of each quarter for services performed during the quarter.


b)Fees Payable in Common Shares


Subject to Section 5(d), below, all fees payable hereunder during the Third
Extension Term shall be paid in Common Shares at the applicable issue price (the
“Issue Price”) determined in accordance with Section 5(c), below.


The resale of all Common Shares issued under this Third Extension shall be
restricted in accordance with Rule 144 under (“Rule 144”) the Securities Act of
1933 (the “Securities Act”), as adopted by the U.S. Securities and Exchange
Commission (“SEC”) and applicable Canadian securities laws and Toronto Stock
Exchange rules. The Common Shares to be issued under this Third Extension were
duly authorized by the Company’s Board of Directors prior to the date of
issuance of such shares.






3

--------------------------------------------------------------------------------



c)Determination of Issue Price.


The Issue Price will be determined as follows:


(i)the Issue Price for all Common Shares issued for services performed during
the first calendar quarter of the Third Extension Term (which quarter shall
start on the Effective Date and end on December 31, 2020) shall be US$2.00 per
share (the “First Quarter Price”), which was the agreed upon first-quarter price
for the Second Extension and constituted a price greater than US$1.9564 – the
volume weighted average price of the Common Shares on the NYSE American for the
5 trading days ending on and including September 30, 2019 (the last trading day
before the Second Extension’s effective date); and
(ii)the Issue Price for all Common Shares issued for services performed during
each subsequent calendar quarter of the Third Extension Term shall be the
greater of: (A) the First Quarter Price; and (B) the volume weighted average
price of the Common Shares on the NYSE American for the 5 trading days ending on
the day prior to commencement of such quarter.


d)Maximum Number of Shares to be Issued Under this Third Extension.


The maximum number of Common Shares that may be issued under this Third
Extension, taken together with the Common Shares issued in respect of the
Original Agreement and First and Second Extensions, shall not exceed 900,000
Common Shares in total without prior approval of the shareholders and Board of
Directors of the Company, and without prior receipt of all applicable regulatory
and stock exchange approvals.


6)Restricted Securities.


a)Consultant Representations & Warranties. Consultant acknowledges, represents,
warrants and agrees as follows:


(i)the Common Shares will be issued by Company to Consultant in reliance on the
exemption from Canadian prospectus and registration requirements set out in
Section 2.24 of National Instrument 45-106 – Prospectus and Registration
Exemptions adopted by the Canadian Securities Administrators and are not subject
to a hold period under Canadian securities laws and regulations. Consultant
acknowledges and confirms that it has not been induced to accept the Common
Shares in partial satisfaction of its compensation hereunder by expectation of
the engagement or continued engagement of Consultant to provide services to
Company or its affiliates;
(ii)Consultant has had the opportunity to ask questions of and receive answers
from Company regarding the acquisition of the Common Shares, and has received
all the information regarding Company that it has requested;
(iii)Consultant acknowledges that the Common Shares are highly speculative in
nature and Consultant has such sophistication and experience in business and
financial matters as to be capable of evaluating the merits and risks of the
investment. In connection with the delivery of the Common Shares, Consultant has
not relied upon Company for investment, legal or tax advice, or other
professional advice, and has in all cases sought or elected not to seek the
advice of its own personal investment advisers, legal counsel and tax advisers.
Consultant is able, without impairing its financial condition, to bear the
economic risk of, and withstand a complete loss of the investment and it can
otherwise be reasonably
4

--------------------------------------------------------------------------------



assumed to have the capacity to protect its own interests in connection with its
investment in the Common Shares;
(iv)Consultant acknowledges that Company may be required to file a report of
trade with applicable Canadian securities regulators containing personal
information about Consultant and that Company may also be required pursuant to
applicable securities laws to file this Third Extension on SEDAR and EDGAR. By
executing this Third Extension, Consultant authorizes the indirect collection of
the information described in this Section by all applicable securities
regulators and consents to the disclosure of such information to the public
through (i) the filing of a report of trade with all applicable securities
regulators and (ii) the filing of this Third Extension on SEDAR and EDGAR;
(v)Consultant acknowledges that the Common Shares have not been and will not be
registered under the Securities Act, or applicable state securities laws, and
the Common Shares are being offered and sold to Consultant in reliance upon Rule
506(b) of Regulation D and/or Section 4(a)(2) under the Securities Act;
(vi)Consultant is an Accredited Investor as defined in Rule 501(a) of Regulation
D under the Securities Act;
(vii)Consultant acknowledges that it is not acquiring the Common Shares as a
result of “general solicitation” or “general advertising” (as such terms are
used in Regulation D under the Securities Act), including without limitation,
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar media or on the internet, or broadcast over radio
or television or on the internet, or any seminar or meeting whose attendees have
been invited by general solicitation or general advertising;
(viii)Consultant acknowledges that it is not acquiring the Common Shares as a
result of, and will not itself engage in, any "directed selling efforts" (as
defined in Regulation S under the Securities Act) in the United States in
respect of any of the Common Shares which would include any activities
undertaken for the purpose of, or that could reasonably be expected to have the
effect of, conditioning the market in the United States for the resale of any of
the Common Shares; provided, however, that Consultant may sell or otherwise
dispose of any of the Common Shares pursuant to registration of any of the
Common Shares pursuant to the Securities Act and any applicable state securities
laws or under an exemption from such registration requirements and as otherwise
provided herein;
(ix)Consultant understands and agrees not to engage in any hedging transactions
involving any of the Common Shares unless such transactions are in compliance
with the provisions of the Securities Act and in each case only in accordance
with applicable state and provincial securities laws;Consultant acknowledges
that the Common Shares are “restricted securities”, as such term is defined
under Rule 144 of the Securities Act, and may not be offered, sold, pledged, or
otherwise transferred, directly or indirectly, without prior registration under
the Securities Act and applicable state securities laws, and Consultant agrees
that if it decides to offer, sell, pledge or otherwise transfer, directly or
indirectly, any of the Common Shares absent such registration, it will not
offer, sell, pledge or otherwise transfer, directly or indirectly, any of the
Common Shares, except:
A.to Company; or
B.outside the United States in an “offshore transaction” in compliance with the
requirements of Rule 904 of Regulation S under the Securities Act, if available,
and in compliance with applicable local laws and regulations; or
5

--------------------------------------------------------------------------------



C.in compliance with an exemption from registration under the Securities Act
provided by (a) Rule 144 or (b) Rule 144A thereunder, if available, and in
accordance with any applicable state securities or “Blue Sky” laws; or
D.in a transaction that does not require registration under the Securities Act
or any applicable state securities laws; and
E.in the case of subparagraphs (ii), (iii) or (iv), it has furnished to Company
and to Company’s transfer agent an opinion of counsel of recognized standing in
form and substance satisfactory to Company and to Company’s transfer agent to
such effect.


b)Legend Requirements. Consultant acknowledges that the certificates
representing the Common Shares shall bear a legend in the following form:


“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES
ACT”). THESE SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
ONLY (A) TO ENERGY FUELS INC., (B) IF THE SECURITIES HAVE BEEN REGISTERED IN
COMPLIANCE WITH THE REGISTRATION REQUIREMENTS UNDER THE U.S. SECURITIES ACT AND
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS (C) IN COMPLIANCE WITH THE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER THE U.S. SECURITIES ACT IN
ACCORDANCE WITH RULE 144 THEREUNDER, IF APPLICABLE, AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS, OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE
REGISTRATION UNDER THE U.S. SECURITIES ACT OR ANY APPLICABLE STATE LAWS AND
REGULATIONS GOVERNING THE OFFER AND SALE OF SECURITIES, AND THE HOLDER HAS,
PRIOR TO SUCH SALE, FURNISHED TO ENERGY FUELS INC. AN OPINION OF COUNSEL OF
RECOGNIZED STANDING, OR OTHER EVIDENCE OF EXEMPTION, REASONABLY SATISFACTORY TO
ENERGY FUELS INC. HEDGING TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED
HEREBY MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH U.S. SECURITIES LAWS.”


Notwithstanding the foregoing, if the certificates representing the Common
Shares have been held by Consultant for a period of at least six (6) months
after the respective payment dates, and if Rule 144 under the Securities Act is
applicable (there being no representations by Company that Rule 144 is
applicable), and subject to the restrictions set forth hereof, Consultant may
make sales of the Common Shares only under the terms and conditions prescribed
by Rule 144 of the Securities Act or other exemptions therefrom and provided
that Consultant provides an opinion of counsel of recognized standing in form
and substance satisfactory to Company and Company’s transfer agent to the effect
that the U.S. restrictive legend is no longer required under applicable
requirements of the Securities Act.


c)TSX Requirements. The certificate(s) evidencing the Common Shares shall bear a
legend (the “TSX Legend”) as required by Section 607.1 of the TSX Company
Manual, substantially in the form below:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE LISTED ON THE TORONTO STOCK
EXCHANGE (“TSX”); HOWEVER, THE SAID SECURITIES CANNOT BE TRADED THROUGH THE
FACILITIES OF TSX SINCE THEY ARE NOT FREELY TRANSFERABLE, AND CONSEQUENTLY ANY
CERTIFICATE REPRESENTING SUCH
6

--------------------------------------------------------------------------------



SECURITIES IS NOT “GOOD DELIVERY” IN SETTLEMENT OF TRANSACTIONS ON TSX.”


In accordance with Section 607.1 of the TSX Company Manual, the TSX Legend may
be removed at such time as the U.S. Legend has been removed.


7)Required Approvals.


a)Stock Exchange Approvals


The issuances of Common Shares contemplated in this Third Extension were
approved by the Toronto Stock Exchange on November 7, 2019 and by the NYSE
American LLC on May 29, 2018.


Notice of the Assignment was provided to the Toronto Stock Exchange and to the
NYSE American LLC on September 25, 2020, with confirmations thereinafter
received. No further actions are required to be taken by the parties.


b)Shareholder Approval


The issuance of Common Shares hereunder was approved by the shareholders of the
Company on May 30, 2018.


c)Board of Directors Approval


The issuance of Common Shares hereunder was approved by the Board of Directors
of the Company on November 1, 2018.


As a result of the foregoing approvals, no further approvals are required at
this time.


8)Expenses. Consultant agrees to pay for all its expenses (phone, mailing,
labor, and the like), other than extraordinary items (travel required, or
specifically requested, by Company, luncheons or dinners to large groups of
investment professionals, investor conference calls, print advertisements in
publications, and the like) approved by Company prior to it incurring an
obligation for reimbursement.


9)Indemnification. Company warrants and represents that all oral communications,
written documents or materials furnished to Consultant by Company with respect
to financial affairs, operations, profitability and strategic planning of
Company are accurate and Consultant may rely upon the accuracy thereof without
independent investigation. Company will protect, indemnify and hold harmless
Consultant against any claims or litigation including any damages, liability,
cost and reasonable attorney’s fees as incurred with respect thereto resulting
from Consultant’s communication or dissemination of any said information,
documents or materials in accordance with the terms of this Third Extension.
Consultant will protect, indemnify and hold harmless Company against any claims
or litigation including any damages, liability, cost and reasonable attorney’s
fees as incurred with respect thereto resulting from Consultant’s communication
or dissemination of any information, documents or materials related to Company
that had not previously been approved by Company.


10)Compliance with Laws. Consultant (on its own behalf and on behalf of any and
all related parties, affiliates, owners, members, employees, officers, and
directors) agrees that it (and such persons) will comply with all laws,
7

--------------------------------------------------------------------------------



rules and regulations related to the activities on behalf of Company
contemplated pursuant to this Third Extension. Consultant shall provide a
prominent notice on all newsletters and websites/webcasts/interview materials
and other communications with investors or prospective investors in which
Consultant could be perceived to be giving advice or making a recommendation
that Consultant has been compensated for its services and, if applicable,
received or owns stock of Company (directly or indirectly) specifically
referencing Company by name and the number of shares received (directly or
indirectly) and will profit from its activities on behalf of Company. If asked,
Consultant agrees that it will not conceal at any time if it will, directly or
indirectly, be selling shares while promoting the stock and recommending that
investors purchase the stock of Company. Consultant covenants and agrees that it
will at all times engage in acts, practices and courses of business that comply
with Section 17(a) and (b) of the Securities Act, as amended, as well as Section
10(b) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
and has adopted policies and procedures adequate to assure all of Consultant’s
personnel are aware of the limitation on their activities, and the disclosure
obligations, imposed by such laws and the rules and regulations promulgated
thereunder. Consultant is aware that the federal securities laws restrict
trading in Company’s securities while in possession of material non-public
information concerning Company, as well as the requirements of Regulation FD
that prohibit communications of material non-public information, and the
requirements thereof in the event of an unintentional or inadvertent non-public
disclosure. Consultant agrees to immediately inform Company in the event that an
actual or potential Regulation FD disclosure has occurred and assist counsel in
the method by which corrective steps should be taken. Consultant acknowledges
that with respect to any Common Shares now or at any time hereafter beneficially
owned by Consultant or any of its affiliates, that it will refrain from trading
in Company’s securities while Consultant or any such affiliate is in possession
of material non-public information concerning Company, its financial condition,
or its business and affairs or prospects.


11)Representations of Consultant. Consultant represents that it is not required
to maintain any licenses or registrations under federal or state regulations
necessary to perform the services set forth herein, and that it is not rendering
legal advice or performing accounting services, nor acting as an investment
advisor or broker/dealer within the meaning of applicable federal and/or state
securities laws and regulations and it is not required to register as a
broker-dealer pursuant to Section 15(b) of the Exchange Act and state securities
laws. Consultant further represents that the performance of the services set
forth under this Second Extension will not violate any rule or provision of any
regulatory agency having jurisdiction over Consultant. Consultant represents
that, to the best of its knowledge, Consultant and its officers and directors
are not the subject of any investigation, claim, decree or judgment involving
any violation of the SEC or securities laws. Company acknowledges that, to the
best of its knowledge, it has not violated any rule or provision of any
regulatory agency having jurisdiction over Company. Company represents that, to
the best of its knowledge, Company is not the subject of any investigation,
claim, decree or judgment involving any violation of the SEC or securities laws.


12)Status as Independent Contractor. Consultant’s engagement pursuant to this
Third Extension shall be as an independent contractor, and not as an employee,
officer or other agent of Company. Neither party to this Third Extension shall
represent or hold itself out to be the employer or employee of the other.
Consultant further acknowledges the consideration provided hereinabove is a
gross amount of consideration and that Company will not withhold from such
consideration any amounts as to income taxes, social security payments or any
other payroll taxes. All such income taxes and other such payments shall be made
or provided for by Consultant, and Company shall have no responsibility or
obligations regarding such matters. Neither Company nor Consultant possesses the
authority to bind the other party in any agreements without the express written
consent of the entity to be bound.


8

--------------------------------------------------------------------------------



13)Termination. This Third Extension automatically terminates on September 30,
2021, at which time the Consulting Agreement shall be deemed concluded with no
remaining extension periods available. Alternatively, Company may terminate this
Third Extension at the end of any calendar quarter during the Term for any
reason or no reason, upon providing 10 calendar days’ prior written notice to
Consultant. In the event of any such termination or automatic termination,
Company shall pay Consultant all fees accrued to the end of the quarter of
termination. Company shall have no obligation to pay any fees to Consultant
after termination. Notwithstanding the foregoing, termination in any instance
shall not relieve either party from its obligations incurred prior to the
effective date of termination, including the obligation to pay all accrued fees
and any obligations hereunder arising out of any act or omission of the parties
prior to the effective date of termination.


14)Attorneys’ Fees. If any legal action, arbitration or other proceeding is
brought for the enforcement or interpretation of this Third Extension, or
because of an alleged dispute, breach, default or misrepresentation in
connection with or related to this Third Extension, the successful or prevailing
party shall be entitled to recover reasonable attorneys’ fees and other
reasonable costs incurred in connection with such action or proceeding, in
addition to any other relief to which it may be entitled.


15)Waiver. The waiver by either party of a breach of any provision of this Third
Extension by the other party shall not operate or be construed as a waiver of
any subsequent breach by such other party.


16)Choice of Law, Jurisdiction and Venue. This Third Extension shall be governed
by, construed and enforced in accordance with either the laws of the State of
Colorado. The parties agree that Denver, Colorado shall be the venue of any
dispute.


17)Arbitration. Any controversy or claim arising out of or relating to this
Third Extension, or the alleged breach thereof, or relating to Consultant’s
activities or remuneration under this Third Extension, shall be settled by
binding arbitration in Denver, Colorado in accordance with customary rules of
arbitration and any judgment on an award rendered by the arbitrator(s) shall be
binding on the parties and may be entered in any court having jurisdiction of
such matters.


18)Complete Agreement. This Third Extension contains the entire understanding of
the parties relating to the subject matter hereof, and hereby supersedes and
replaces any prior oral or written agreements between the parties hereto,
including without limitation the Original Agreement and First and Second
Extensions. This Third Extension may be modified only by an agreement in writing
signed by the party against whom enforcement of any waiver, change,
modification, extension or discharge is sought.


19)Confidentiality. In the course of carrying out its duties under this Third
Extension, Consultant may from time to time receive or become aware of material,
non-public information regarding Company, or proprietary information that is
valuable, special and a unique asset of Company and/or its business and
operations (the “Confidential Information”). Except as may be required by law,
Consultant agrees to hold this Third Extension and the Confidential Information
in strict confidence, according the same protection to such information as it
accords to its own proprietary and confidential information for a period of two
(2) years following the expiration or termination of this Third Extension.
Consultant shall not disclose the Confidential Information to any third party
without the prior written consent of Company. Consultant hereby acknowledges and
agrees that it is aware that the securities laws of the United States prohibit
any person who has received from an issuer of securities material, non-public
information or insider information (such as may form part of the Confidential
Information) from purchasing or selling securities of such issuer on the basis
of such information or from communicating such information to any other person
under circumstances in which it is reasonably foreseeable that such person is
9

--------------------------------------------------------------------------------



likely to purchase or sell such securities on the basis of such information. If
Consultant becomes aware of any Confidential Information, Consultant shall not
disclose such information to any party, except as may be required by law
pursuant to a written opinion of competent counsel. Consultant shall instruct
its officers, directors, employees, agents, and affiliates of the
confidentiality obligations described herein and shall be responsible for any
unauthorized disclosure by these parties.




[Remainder of Page Intentionally Left Blank]




10

--------------------------------------------------------------------------------









In witness whereof, the parties affix their signatures as of the dates set out
below:


ENERGY FUELS INC.    


By: /s/ Mark Chalmers
Mark Chalmers, President & CEO    
Date: October 1, 2020
REDWOOD EMPIRE FINANCIAL COMMUNICATIONS


By: /s/ Michael Bayes
Michael Bayes, CEO
Date: October 1, 2020









ASSIGNMENT AND ASSUMPTION


The following hereby consent to the assignment and assumption of the Consulting
Agreement pursuant to Section 1 above:


LIVIAKIS FINANCIAL COMMUNICATIONS, INC.
(in its capacity as Assignor)


By: /s/ John Liviakis
John Liviakis, CEO
Date: October 1, 2020






REDWOOD EMPIRE FINANCIAL COMMUNICATIONS
(in its capacity as Assignee)


By: /s/ Michael Bayes
Michael Bayes, CEO
Date: October 1, 2020


ENERGY FUELS INC.


By: /s/ Mark Chalmers
Mark Chalmers, President & CEO
Date: October 1, 2020



11